Case 2:85-cv-04544-DMG-AGR Document 735 Filed 03/27/20 Page 1 of 6 Page ID #:34284




1    JOSEPH H. HUNT                                 KATELYN MASETTA-ALVAREZ
     Assistant Attorney General                     DAVID BYERLEY
2    Civil Division                                 Trial Attorneys
3    SCOTT G. STEWART                               Office of Immigration Litigation
     Deputy Assistant Attorney General              P.O. Box 868, Ben Franklin Station
4
     AUGUST E. FLENTJE                              Washington, D.C. 20044
5    Special Counsel
6
     WILLIAM C. PEACHEY
     Director, District Court Section
7    Office of Immigration Litigation
8    WILLIAM C. SILVIS
     Assistant Director, District Court Section
9    Office of Immigration Litigation
10   SARAH B. FABIAN
     NICOLE N. MURLEY
11
     Senior Litigation Counsel
12         Tel: (202) 616-0473
13         Fax: (202) 305-7000
           Email: Nicole.murley@usdoj.gov
14
15         Attorneys for Defendants
16                     UNITED STATES DISTRICT COURT
17                FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
19
     JENNY LISETTE FLORES; et al.,                Case No. CV 85-4544-DMG

20            Plaintiffs,
21                                                Defendants’ Ex Parte Application to
                   v.                             Expand Page Limit;
22
                                                  Memorandum of Points and
23    LORETTA LYNCH, Attorney                     Authorities;
      General of the United States; et al.,
24
                                                  Declaration;
25            Defendants.
                                                  [PROPOSED] Order.
26
27
28
Case 2:85-cv-04544-DMG-AGR Document 735 Filed 03/27/20 Page 2 of 6 Page ID #:34285




1                Defendants’ Ex Parte Application To Expand Page Limit
2          Pursuant to Local Rule 7-19, Defendants hereby apply ex parte for an order
3
     from this Court expanding the page limit for Defendants’ Response in Opposition
4
5    to Plaintiffs’ Motion for a Temporary Restraining Order by eighteen (18) pages.
6
           Defendants request this expansion of the page limit for the reasons set forth
7
8    in the accompanying memorandum of points and authorities and Declaration.
9    Counsel for Defendants’ reached out to counsel for Plaintiffs by email on March
10
     27, 2020 to request counsel’s position on this request, but have received no
11
12   response.
13
14   ///
15
16
     ///
17
18
     ///
19
20
21
22
23
24
25
26
27
28

                                              1
Case 2:85-cv-04544-DMG-AGR Document 735 Filed 03/27/20 Page 3 of 6 Page ID #:34286




1    DATED:    March 27, 2020   Respectfully submitted,
2
                                JOSEPH H. HUNT
3                               Assistant Attorney General
4                               Civil Division
                                AUGUST E. FLENTJE
5
                                Special Counsel to the Assistant Attorney General
6                               WILLIAM C. PEACHEY
7
                                Director, District Court Section
                                Office of Immigration Litigation
8                               WILLIAM C. SILVIS
9                               Assistant Director, District Court Section
                                Office of Immigration Litigation
10
11                              /s/ Nicole N. Murley
                                NICOLE N. MURLEY
12
                                Senior Litigation Counsel, District Court Section
13                              Office of Immigration Litigation
14                                     P.O. Box 868, Ben Franklin Station
                                       Washington, D.C. 20044
15                                     Tel: (202) 616-0473
16                                     Fax: (202) 305-7000
                                       Email: Nicole.n.murley@usdoj.gov
17
18                              Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28

                                        2
Case 2:85-cv-04544-DMG-AGR Document 735 Filed 03/27/20 Page 4 of 6 Page ID #:34287




1                          Memorandum of Points and Authorities
2          Defendants hereby respectfully request that the Court expand the page limit
3
     for Defendants’ Response in Opposition to Plaintiffs’ Motion to Enforce by eighteen
4
5    (18) pages. Defendants request this expansion because of the significant number of
6
     evidentiary allegations that Plaintiffs have submitted, to which Defendants are
7
8    seeking to respond.
9          Because these allegations are varied and involve statements from a large
10
     number of declarants on a variety of issues, Defendants’ responses to Plaintiffs
11
12   claims and allegations cannot easily be consolidated or limited, especially within the
13
     de facto required response time of less than one day. Therefore, Defendants request
14
15   that the Court grant them an additional eighteen (18) pages in order to more fully
16
     respond to Plaintiffs’ claims and allegations. See also Declaration of Nicole N.
17
18   Murley, attached hereto.

19   ///
20
     ///
21
22   ///
23
24
25
26
27
28

                                               3
Case 2:85-cv-04544-DMG-AGR Document 735 Filed 03/27/20 Page 5 of 6 Page ID #:34288




1    DATED:    March 27, 2020   Respectfully submitted,
2
                                JOSEPH H. HUNT
3                               Assistant Attorney General
4                               Civil Division
                                AUGUST E. FLENTJE
5
                                Special Counsel to the Assistant Attorney General
6                               WILLIAM C. PEACHEY
7
                                Director, District Court Section
                                Office of Immigration Litigation
8                               WILLIAM C. SILVIS
9                               Assistant Director, District Court Section
                                Office of Immigration Litigation
10
11                              /s/ Nicole N. Murley
                                NICOLE N. MURLEY
12
                                Senior Litigation Counsel, District Court Section
13                              Office of Immigration Litigation
14                                     P.O. Box 868, Ben Franklin Station
                                       Washington, D.C. 20044
15                                     Tel: (202) 616-0473
16                                     Fax: (202) 305-7000
                                       Email: Nicole.n.murley@usdoj.gov
17
18                              Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28

                                        4
Case 2:85-cv-04544-DMG-AGR Document 735 Filed 03/27/20 Page 6 of 6 Page ID #:34289




1                              CERTIFICATE OF SERVICE

2
           I hereby certify that on March 27, 2020, I served the foregoing pleading on
3
4    all counsel of record by means of the District Clerk’s CM/ECF electronic filing
5    system.
6
7
                                                 /s/ Nicole N. Murley
8                                                NICOLE N. MURLEY
9                                                U.S. Department of Justice
                                                 District Court Section
10
                                                 Office of Immigration Litigation
11
12
                                                 Attorney for Defendants

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -1-
